Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the minimum distance y must be between 0.001 m and 0.050 in lines 21-22. For the sake of discussion, “the [full] distance the back end of the microchannel and an outlet wall surface where the sheet material discharged from the back end of the microchannel collides” is “the diameter of the graphene receptacle”, where “receptacle” is equivalent to structure 13 disclosed by applicant, such as that shown in figure 1 (and shown as structure 3 in Figure 1 of prior art YOO, below).  Such full distance could be construed as a length of the receptacle if shape was modified to be square instead of circular.  As such, the requirement that the minimum distance y is between 0.001 m and 0.050 is exactly the same as requiring that “the diameter of the receptacle must be some length greater 0.001 m”.  Then, the claim recites that the minimum distance y must be some length greater than or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (WO 2015/099457; referees to US 2017/0166449 cited by applicant).
	Regarding claims 1 and 7, YOO teaches supplying a solution comprising graphite to an inlet, applying high pressure to the inlet to pressurize the sheet material, passing the solution through a microchannel at the back end of the inlet to homogenize the sheet material, and passing the graphene through an outlet positioned at the back of the microchannel (fig. 1; paras. 13, 42, and 43).  YOO does not teach a high-pressure pump to apply the high pressure, but it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such a pump because automating a manual process has been held per se obvious (MPEP 2144.04).  YOO does not disclose the range of sheet material speed x is between 10 and 600 m/s, but YOO discloses applying the same 100 to 3000 bar (para. 19) disclosed by applicant, so it would have been obvious to one of ordinary skill in the art at the time of the invention that the flow speed of YOO would be between approximately 10 and 600 m/s as in the manner disclosed by applicant.  YOO does not teach that a diameter of the outlet container (fig. 1) is greater than 0.000228 m.  It is explained above that the limitations of [Equation 1] and that y is between 0.001 m and 0.050, reduces to requiring a diameter above 0.000228 (or 0.001 m, depending upon amendments).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the prior art structure having the exact same depicted structure (fig. 1) as that disclosed by applicant, where the channel is longer than 0.228 mm because changing the dimensions of a prior art structure has been held per se obvious (MPEP 2144.04), because the claim is claiming an outlet chamber having essentially any size, and there would have been a reasonable expectation of producing graphite flaking in the same manner whether the diameter of the outlet chamber is less than 0.228 mm or greater than 0.228 mm (see MPEP 2141; KSR).  Making a pipe or channel longer is not considered inventive, as elongating a fluid channel was well-known before the time of invention.
	Regarding claim 4, YOO teaches the outlet is cylindrical, and the back end of the microchannel is positioned at a lateral face of the cylindrical outlet (fig. 1).
	Regarding claim 5, YOO does not explicitly describe a supply line for supplying sheet material to the inlet, but it would have been obvious to one of ordinary skill in the art at the time of the invention to include a supply line as a well-known means of supplying a fluid to an inlet.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
	Applicant argues that the amendments filed overcome the previous indefiniteness rejections, as per discussion with examiner.  Examiner agrees, and withdraws the previous rejections because the equation is made to have consistent units (meters).  However, as now amended, there is a new indefiniteness issue, as described above.  Claim 1 requires both that y is between 0.001 m to 0.050 m, and also that a range of y is defined by [Equation 1] for a range of speed x of 10 m/s to 600 m/s.  The claim requires two different ranges for the same variable y, which are not coextensive, so the length y required by the claim is not defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        October 22, 2021